This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOSHUA GRIEGO,

 3          Plaintiff-Appellant,

 4 v.                                                                    NO. 35,870

 5   STATE OF NEW MEXICO,
 6   TAXATION AND REVENUE
 7   DEPARTMENT, MOTOR
 8   VEHICLE DIVISION,

 9          Defendant-Appellee.

10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Briana H. Zamora, District Judge

12 Patrick J. Martinez
13 Albuquerque, NM

14 for Appellant

15   Hector H. Balderas, Attorney General
16   Taxation and Revenue Department, Legal Services Bureau
17   Melinda L. Wolinsky, Special Assistant Attorney General
18   Santa Fe, NM

19 for Appellee

20                                 MEMORANDUM OPINION
 1 GARCIA, Judge.

 2   {1}   Plaintiff-Appellant Joshua Griego (Driver) appeals from the district court’s on-

 3 record decision upholding the administrative hearing officer’s revocation of his

 4 driver’s license. We previously issued a notice of proposed summary disposition in

 5 which we proposed to dismiss. Driver has filed a memorandum in opposition, which

 6 we have duly considered. Because we remain unpersuaded, we dismiss.

 7   {2}   Our notice proposed to dismiss on the basis that Driver filed a notice of appeal

 8 and docketing statement with this Court, as opposed to a petition for writ of certiorari,

 9 since Driver was seeking review of Motor Vehicle Division’s (MVD) license

10 revocation decision. [CN 2–4] See Dixon v. N.M. Taxation & Revenue Dep’t,

11 2004-NMCA-044, ¶¶ 9-10, 135 N.M. 431, 89 P.3d 680 (explaining that a party

12 seeking review in this Court of a district court’s determination on appeal from an

13 MVD decision revoking a license should file a petition for writ of certiorari). Our

14 notice explained that we were unable to construe either Driver’s notice of appeal or

15 docketing statement as a timely non-conforming petition for writ of certiorari because

16 the notice of appeal did not contain sufficient information and the docketing statement

17 was filed sixty days after the entry of the district court’s order. [CN 3–4]

18   {3}   We further observed that the district court was acting in its appellate jurisdiction

19 in its affirmance of the administrative hearing office, [RP 87–98] see Maso v. N.M.


                                                2
 1 Taxation & Revenue Dep’t, 2004-NMCA-025, ¶ 13, 135 N.M. 152, 85 P.3d 276

 2 (explaining that the district court is the “exclusive forum for appeals from MVD

 3 hearings[,]” but “[i]n its role as an appellate tribunal, . . . the district court is limited

 4 by the scope of appellate review”). A party seeking review from a judgment reflecting

 5 an exercise of the district court’s discretion is required to file a petition for writ of

 6 certiorari in this Court. See Glynn v. N.M. Taxation & Revenue Dep’t,

 7 2011-NMCA-031, ¶ 8, 149 N.M. 518, 252 P.3d 742, overruled on other grounds by

 8 Schuster v. N.M. Taxation & Revenue Dep’t, 2012-NMSC-025,¶¶ 1, 19, 283 P.3d 288.

 9 [CN 2–3]

10   {4}   Our notice went on to observe that our case law has made clear that a non-

11 confirming document will be accepted as a petition for writ of certiorari if the

12 document provides sufficient information to address the petition on its merits. See

13 Wakeland v. N.M. Dep’t of Workforce Solutions, 2012-NMCA-021, ¶ 16, 274 P.3d
14 766. However, absent unusual circumstances, the non-conforming petition must be

15 timely filed. Id. ¶ 20. In response, Driver does not assert that there were any unusual

16 circumstances in this case. Instead, Driver argues that because his docketing statement

17 was filed within thirty days of the filing of the notice of appeal, within the time set

18 forth under Rule 12-208 NMRA, this Court should consider his docketing statement

19 to be a timely filed petition for writ of certiorari. [MIO 3] Otherwise, Driver argues


                                                 3
 1 that “the [n]otice of [a]ppeal would have to be filed along with the docketing

 2 statement, or within a close time frame, to be considered a timely non-conforming

 3 petition to this Court[, which] would defeat the purpose of a non-conforming

 4 document[.]” [MIO 3]

 5   {5}   Our case law has acknowledged that “a party who erroneously files a notice of

 6 appeal and docketing statement instead of a petition for writ of certiorari is likely to

 7 miss the thirty-day requirement of Rule 12-505(C)[NMRA] even though the notice

 8 of appeal and docketing statement would have been timely if the appeal were as of

 9 right.” Wakeland, 2012-NMCA-021, ¶ 18. “In those unusual cases where a party

10 happens to file both the notice of appeal and the docketing statement early so that the

11 docketing statement is filed in this Court within thirty days of the district court’s order

12 and therefore meets the time requirement of Rule 12-505(C), this Court will construe

13 the docketing statement as a petition for writ of certiorari without requiring any

14 showing of unusual circumstances, since the non-conforming document is timely and

15 substantially complies with the content requirements of Rule 12-505 under a liberal

16 interpretation.” Wakeland, 2012-NMCA-021, ¶ 19. However, because the timely filed

17 petition for writ of certiorari is a mandatory precondition to this Court’s exercise of

18 jurisdiction, we cannot accept a docketing statement that was filed in this Court after

19 thirty days of the district court’s order. See id. ¶ 20. We see no reason, and Driver has


                                                4
 1 not articulated any reason, for us to depart from our established case law requiring a

 2 non-conforming petition to meet the timeliness requirement of Rule 12-505(C).

 3   {6}   To the extent Driver continues to argue that his notice of appeal, filed within

 4 thirty days of the district court’s order, should be accepted as a timely non-conforming

 5 petition, [MIO 2] we remain unpersuaded. See Wakeland, 2012-NMCA-021, ¶ 14

 6 (discussing our case law holding that “because a notice of appeal contains no

 7 information about the issues raised on appeal, it cannot substitute for a petition for

 8 writ of certiorari since it does not substantially comply with the content requirements

 9 for a petition”).

10   {7}   Finally, Driver argues that we should extend the Duran presumption to accept

11 his late filed docketing statement and consider the merits of the appeal. See State v.

12 Duran, 1986-NMCA-125, ¶¶ 3, 6, 105 N.M. 231, 731 P.2d 374 (holding that there is

13 a conclusive presumption of ineffective assistance of counsel where notice of appeal

14 is not filed within the time limit required). We decline to do so. The Duran

15 presumption is limited to primarily criminal cases, and does not extend to civil cases

16 such as this.

17   {8}   In sum, Driver has not demonstrated that the basis for dismissal proposed in our

18 notice was in error. Accordingly, for the reasons stated above and in the notice of

19 proposed summary disposition, we dismiss.


                                               5
1   {9}   IT IS SO ORDERED.

2                                       ________________________________
3                                       TIMOTHY L. GARCIA, Judge

4 WE CONCUR:


5 _______________________________
6 LINDA M. VANZI, Chief Judge


7 _______________________________
8 JAMES J. WECHSLER, Judge




                                    6